Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 1 of 16




                      Exhibit A

   Complaint and Initial
 Appearance Fee Disclosure
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 2 of 16
                                                                                                                                          Electronically Filed
                                                                                                                                          11/19/2020 8:36 PM
                                                                                                                                          Steven D. Grierson
                                                                                                                                          CLERK OF THE COURT

                                                          1    JAMES P. KEMP, ESQUIRE
                                                               Nevada Bar No. 006375
                                                          2    KEMP & KEMP, ATTORNEYS AT LAW
                                                               7435 W. Azure Drive, Suite 110,
                                                          3                                                                         CASE NO: A-20-825155-C
                                                               Las Vegas, NV 89130
                                                          4    (702) 258-1183/(702) 258-6983 (fax)                                            Department 4
                                                               jp@kemp-attorneys.com
                                                          5    Attorney for Plaintiff Lakisha Lewis

                                                          6                                          DISTRICT COURT
                                                                                                  CLARK COUNTY NEVADA
                                                          7                                                 ***
                                                          8
                                                               LAKISHA LEWIS,                            )
                                                                                                         )
                                                          9                                              )
                                                                                             Plaintiff,  )            Case No.:
                                                         10    vs.                                       )
                                                                                                         )            Department No.:
                                                         11    SUNRISE HOSPITAL AND MEDICAL              )
                                                               CENTER, LLC, a Delaware Limited Liability )                 COMPLAINT
                                                         12                                              )
                                                               Company; DOES I-X; and, ROE Business
                                                                                                         )
                                                         13    Entities I-X,                             )                 JURY TRIAL DEMANDED
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                             Defendants. )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                              )            Arbitration Exemption: action seeking
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                         )            equitable or extraordinary relief.
                                                         15                                              )

                                                         16            COMES NOW THE PLAINTIFF, by and through his counsel, JAMES P. KEMP, ESQ., of
                                                         17    KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges causes of action against the
                                                         18
                                                               Defendant(s) as follows:
                                                         19
                                                                                                           JURISDICTION
                                                         20
                                                                  1.    This is a civil action for damages brought by LAKISHA LEWIS against her former
                                                         21
                                                               employer to redress discrimination and retaliation under state and federal anti-discrimination statutes
                                                         22

                                                         23    under NRS 613.330 et seq., and Title VII of the 1964 Civil Rights Act, as amended by the 1991

                                                         24    Civil Rights Act, 42 U.S.C. § 2000e to include discrimination and retaliation based on race, religion,
                                                         25    and sex and protected activities related to race, religion, and sex. Plaintiff also brings claims for
                                                         26
                                                               discrimination and retaliation under 42 U.S.C. § 1981.
                                                         27
                                                                  2.    The events complained of herein took place in Clark County, Nevada.
                                                         28

                                                                                                                  1

                                                                                              Case Number: A-20-825155-C
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 3 of 16



                                                         1        3.    Plaintiff timely filed a dual charge with the Nevada Equal Rights Commission (NERC) and
                                                         2     the Equal Employment Opportunity Commission (EEOC), Charge No. 487-2020-00008 on February
                                                         3
                                                               10, 2020, alleging race, sex, and religion discrimination and retaliation in violation of Nevada and
                                                         4
                                                               Federal law. This dual filing was made pursuant to the law and the then-active Work Sharing
                                                         5
                                                               Agreement between EEOC and NERC.
                                                         6

                                                         7        4.    On August 21, 2020, the EEOC issued Plaintiff a “Notice of Right to Sue.” Plaintiff is

                                                         8     timely filing this civil action within the requisite 90 days of his receipt of that Notice.

                                                         9        5.    Plaintiff has fully complied with all prerequisites under Title VII and Nevada state statutes
                                                         10    to pursue these claims in this court.
                                                         11
                                                                                                             PARTIES
                                                         12
                                                                  6.    LAKISHA LEWIS (herein “Plaintiff”), is a black African-American female, and at all
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               times complained of herein was a resident of the County of Clark, Nevada.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15       7.    Defendant, SUNRISE HOSPTIAL AND MEDICAL CENTER, LLC, is a Delaware

                                                         16    Limited Liability Company. It has continuous and ongoing business operations in the state of

                                                         17    Nevada and Clark County and engages in an industry affecting commerce. It does business as
                                                         18
                                                               SUNRISE HOSPITAL AND MEDICAL CENTER. It has well in excess of 500 employees.
                                                         19
                                                                  8. Defendants can only operate by and through its employees whether those persons are
                                                         20
                                                               designated as owners, agents, managers, supervisors, or employees.
                                                         21
                                                                  9.    Plaintiff is unaware of the true names and capacities whether individuals, corporations,
                                                         22

                                                         23    associates, or otherwise of Defendants DOE INDIVIDUALS I through X and ROE BUSINESS

                                                         24    ENTITIES I through X, inclusive, and therefore sues these Defendants by such fictitious names.
                                                         25    Plaintiff is informed and believes and thereupon alleges that the Defendants, and each of them, are in
                                                         26
                                                               some manner responsible and liable for the acts and damages alleged in this Complaint. Plaintiff
                                                         27

                                                         28

                                                                                                                  2
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 4 of 16



                                                         1     will seek leave of this Court to amend this Complaint to allege the true names and capacities of the
                                                         2     DOE INDIVIDUAL and ROE CORPORATION Defendants when the true names of the DOE
                                                         3
                                                               INDIVIDUAL and ROE CORPORATION Defendants are ascertained.
                                                         4
                                                                                      ALLEGATIONS COMMON TO ALL CLAIMS
                                                         5
                                                                  10.   Plaintiff was employed by Defendants from approximately November 5, 2012 through
                                                         6

                                                         7     October 21, 2019 as a Supply Chain Technician.

                                                         8        11.   Plaintiff was good at her job and enjoyed her work very much up until the time that the

                                                         9     Defendant and its employees engaged in the illegal discrimination and retaliation set forth herein.
                                                         10       12.   Plaintiff performed her job at a level that met or exceeded the reasonable expectations of
                                                         11
                                                               the Defendants.
                                                         12
                                                                  13.   The Defendants discriminated against Plaintiff due to her race, black African-American,
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               her sex (female), and her religion (Christian). Plaintiff was subjected to different and unequal terms
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    and conditions of employment, harassed, and discharged. Her male, non-black, and non-Christian

                                                         16    co-workers were treated much more favorably in the terms and conditions of their employment.

                                                         17       14.   The Defendants retaliated against Plaintiff for her engaging in protected activities under
                                                         18
                                                               NRS Chapter 613, Title VII of the Civil Rights Act of 1964, and 42 U.S.C. § 1981. These protected
                                                         19
                                                               activities included, but were not limited to, Plaintiff complaining to her superiors and to Human
                                                         20
                                                               Resources about discrimination, and Plaintiff having had a prior charge of discrimination against the
                                                         21
                                                               Defendant. The retaliation took several forms, principally Plaintiff was terminated from her
                                                         22

                                                         23    employment.

                                                         24       15.   Plaintiff was discriminated against because of her sex, her race, and her religion. The
                                                         25    discriminatory actions taken against her included, but were not limited to, being placed under undue
                                                         26
                                                               scrutiny of her work, having her work sabotaged, being falsely accused of improper behavior, and
                                                         27

                                                         28

                                                                                                                 3
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 5 of 16



                                                         1     disparate treatment when it came to matters of discipline.
                                                         2        16.   On or about October 21, 2019 the Plaintiff was discharged.
                                                         3
                                                                  17.   The reason given for discharge was false and pretextual.             The real reasons were
                                                         4
                                                               discrimination and retaliation.
                                                         5
                                                                                           FIRST CAUSE OF ACTION
                                                         6                                DISCRIMINATION BASED ON
                                                         7                      RACE IN VIOLATION OF FEDERAL AND STATE LAW

                                                         8        18.   Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every

                                                         9     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                         10       19.   Plaintiff is a member of the class of persons protected by federal and state statutes
                                                         11
                                                               prohibiting discrimination based on race specifically black African-American. Plaintiff was properly
                                                         12
                                                               performing all his job duties consistent with the employer’s reasonable expectations.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                  20.   Defendants, as employers, are subject to the federal statute prohibiting discrimination, Title
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    VII, 42 U.S.C. § 2000e et seq. as amended, and the Nevada state statute prohibiting race

                                                         16    discrimination, N.R.S. 613.310 et seq., and thus have a legal obligation to provide Plaintiff and all

                                                         17    employees a workplace free of unlawful discrimination. They failed to do so.
                                                         18
                                                                  21.   Plaintiff was treated differently because of her race, black African-American. Examples of
                                                         19
                                                               this differing treatment, as more fully detailed above, include, but are not limited to, being subjected
                                                         20
                                                               to being adversely treated in matters of discipline, being sabotaged, being lied about, and being
                                                         21
                                                               generally treated in the workplace in a discriminatory manner in comparison to similarly situated
                                                         22

                                                         23    employees not in her protected class.

                                                         24       22.   The aforementioned actions also give rise to an illegal hostile environment based on
                                                         25    Plaintiff’s race, black African-American. That hostile environment arose out of the cumulative
                                                         26
                                                               effects of events occurring between April 1, 2019 and October 21, 2019, which created an illegally
                                                         27

                                                         28

                                                                                                                  4
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 6 of 16



                                                         1     hostile environment within the limitation period under Title VII and the Nevada Statute and for
                                                         2     which Plaintiff dual-filed a sworn Charge with the NERC and EEOC and subsequently amended that
                                                         3
                                                               Charge on or about February 10, 2020. The Charge is incorporated here by this reference.
                                                         4
                                                                  23.   Plaintiff perceived her working environment to be abusive or hostile as would a reasonable
                                                         5
                                                               person in Plaintiff’s circumstances. The hostile work environment was severe or pervasive and
                                                         6

                                                         7     altered the terms and conditions of Plaintiff’s employment.

                                                         8        24.   This illegal and hostile environment made it more difficult for Plaintiff to do his job,

                                                         9     affected his work performance, his work-place well-being, and his mental state.
                                                         10       25.   Defendants had actual and constructive knowledge of the intolerable conditions and
                                                         11
                                                               discrimination to which Plaintiff was subjected, but chose not to remedy the situation.
                                                         12
                                                                  26.   These actions constitute violations of federal law prohibiting race discrimination, Title VII,
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15       27.   Plaintiff has suffered economic loss as a result of this illegal race discrimination and is

                                                         16    entitled to recover an amount sufficient to make her whole.

                                                         17       28.   The Plaintiff suffered the tangible adverse employment action of termination from
                                                         18
                                                               employment.
                                                         19
                                                                  29.   Plaintiff is entitled to reinstatement, back pay, front pay in lieu of reinstatement, and any
                                                         20
                                                               other monetary and equitable remedies contemplated by state and federal anti-discrimination laws.
                                                         21
                                                                  30.   Plaintiff has suffered emotional distress, humiliation, and mental anguish and is entitled to
                                                         22

                                                         23    be compensated for those inflictions under the aforementioned federal statute.

                                                         24       31.   Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish
                                                         25    Defendants and to deter them from engaging in these actions.
                                                         26
                                                                  32.   As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to
                                                         27

                                                         28

                                                                                                                 5
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 7 of 16



                                                         1     engage the services of an attorney and expend costs to pursue and protect her rights under the law.
                                                         2         33.     Defendants have acted with malice, fraud or oppression and a conscious disregard of
                                                         3
                                                               Plaintiff’s rights.
                                                         4
                                                                                               SECOND CAUSE OF ACTION
                                                         5                                     DISCRIMINATION BASED ON
                                                                                     SEX IN VIOLATION OF FEDERAL AND STATE LAW
                                                         6

                                                         7         34. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every

                                                         8               other pertinent paragraph contained in this Complaint, as if set forth fully herein.

                                                         9         35. Plaintiff is a member of the class of persons protected by federal and state statutes
                                                         10              prohibiting discrimination based on sex, female. Plaintiff was properly performing all his
                                                         11
                                                                         job duties consistent with the employer’s reasonable expectations.
                                                         12
                                                                   36. Defendants, as employers, are subject to the federal statute prohibiting discrimination, Title
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                         VII, 42 U.S.C. § 2000e et seq. as amended, and the Nevada state statute prohibiting sex
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15              discrimination, N.R.S. 613.310 et seq., and thus have a legal obligation to provide Plaintiff

                                                         16              and all employees a workplace free of unlawful discrimination. They failed to do so.

                                                         17        37. Plaintiff was treated differently because of her sex, female. Examples of this differing
                                                         18
                                                                         treatment, as more fully detailed above, include, but are not limited to, being subjected to
                                                         19
                                                                         being adversely treated in matters of discipline, being sabotaged, being lied about, and being
                                                         20
                                                                         generally treated in the workplace in a discriminatory manner in comparison to similarly
                                                         21
                                                                         situated employees not in her protected class.
                                                         22

                                                         23        38. The aforementioned actions also give rise to an illegal hostile environment based on

                                                         24              Plaintiff’s sex, female. That hostile environment arose out of the cumulative effects of events
                                                         25              occurring between April 1, 2019 and October 21, 2019, which created an illegally hostile
                                                         26
                                                                         environment within the limitation period under Title VII and the Nevada Statute and for
                                                         27

                                                         28

                                                                                                                   6
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 8 of 16



                                                         1            which Plaintiff dual-filed a sworn Charge with the NERC and EEOC and subsequently
                                                         2            amended that Charge on or about February 10, 2020. The Charge is incorporated here by
                                                         3
                                                                      this reference.
                                                         4
                                                                  39. Plaintiff perceived her working environment to be abusive or hostile as would a reasonable
                                                         5
                                                                      person in Plaintiff’s circumstances. The hostile work environment was severe or pervasive
                                                         6

                                                         7            and altered the terms and conditions of Plaintiff’s employment.

                                                         8        40. This illegal and hostile environment made it more difficult for Plaintiff to do his job, affected

                                                         9            his work performance, his work-place well-being, and his mental state.
                                                         10       41. Defendants had actual and constructive knowledge of the intolerable conditions and
                                                         11
                                                                      discrimination to which Plaintiff was subjected, but chose not to remedy the situation.
                                                         12
                                                                  42. These actions constitute violations of federal law prohibiting sex discrimination, Title VII,
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                      42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15       43. Plaintiff has suffered economic loss as a result of this illegal sex discrimination and is

                                                         16           entitled to recover an amount sufficient to make her whole.

                                                         17       44. The Plaintiff suffered the tangible adverse employment action of termination from
                                                         18
                                                                      employment.
                                                         19
                                                                  45. Plaintiff is entitled to reinstatement, back pay, front pay in lieu of reinstatement, and any
                                                         20
                                                                      other monetary and equitable remedies contemplated by state and federal anti-discrimination
                                                         21
                                                                      laws.
                                                         22

                                                         23       46. Plaintiff has suffered emotional distress, humiliation, and mental anguish and is entitled to be

                                                         24           compensated for those inflictions under the aforementioned federal statute.
                                                         25       47. Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish
                                                         26
                                                                      Defendants and to deter them from engaging in these actions.
                                                         27

                                                         28

                                                                                                                 7
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 9 of 16



                                                         1        48. As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to
                                                         2              engage the services of an attorney and expend costs to pursue and protect her rights under the
                                                         3
                                                                        law.
                                                         4
                                                                  49. Defendants have acted with malice, fraud or oppression and a conscious disregard of
                                                         5
                                                                        Plaintiff’s rights.
                                                         6

                                                         7                                  THIRD CAUSE OF ACTION
                                                                                           DISCRIMINATION BASED ON
                                                         8                     RELIGION IN VIOLATION OF FEDERAL AND STATE LAW

                                                         9        50.     Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                         10             other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                         11
                                                                  51.     Plaintiff is a member of the class of persons protected by federal and state statutes
                                                         12
                                                                        prohibiting discrimination based on religion specifically Christian. Plaintiff was properly
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                        performing all his job duties consistent with the employer’s reasonable expectations.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15       52.     Defendants, as employers, are subject to the federal statute prohibiting discrimination, Title

                                                         16             VII, 42 U.S.C. § 2000e et seq. as amended, and the Nevada state statute prohibiting religion

                                                         17             discrimination, N.R.S. 613.310 et seq., and thus have a legal obligation to provide Plaintiff
                                                         18
                                                                        and all employees a workplace free of unlawful discrimination. They failed to do so.
                                                         19
                                                                  53.     Plaintiff was treated differently because of her religion, Christian. Examples of this
                                                         20
                                                                        differing treatment, as more fully detailed above, include, but are not limited to, being
                                                         21
                                                                        subjected to being adversely treated in matters of discipline, being sabotaged, being lied
                                                         22

                                                         23             about, and being generally treated in the workplace in a discriminatory manner in

                                                         24             comparison to similarly situated employees not in her protected class.
                                                         25       54.     The aforementioned actions also give rise to an illegal hostile environment based on
                                                         26
                                                                        Plaintiff’s religion, Christian. That hostile environment arose out of the cumulative effects of
                                                         27

                                                         28

                                                                                                                   8
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 10 of 16



                                                         1              events occurring between April 1, 2019 and October 21, 2019, which created an illegally
                                                         2              hostile environment within the limitation period under Title VII and the Nevada Statute and
                                                         3
                                                                        for which Plaintiff dual-filed a sworn Charge with the NERC and EEOC and subsequently
                                                         4
                                                                        amended that Charge on or about February 10, 2020. The Charge is incorporated here by
                                                         5
                                                                        this reference.
                                                         6

                                                         7        55.    Plaintiff perceived her working environment to be abusive or hostile as would a reasonable

                                                         8              person in Plaintiff’s circumstances. The hostile work environment was severe or pervasive

                                                         9              and altered the terms and conditions of Plaintiff’s employment.
                                                         10       56.    This illegal and hostile environment made it more difficult for Plaintiff to do his job,
                                                         11
                                                                        affected his work performance, his work-place well-being, and his mental state.
                                                         12
                                                                  57.    Defendants had actual and constructive knowledge of the intolerable conditions and
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                        discrimination to which Plaintiff was subjected, but chose not to remedy the situation.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15       58.    These actions constitute violations of federal law prohibiting religion discrimination, Title

                                                         16             VII, 42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.

                                                         17       59.    Plaintiff has suffered economic loss as a result of this illegal religion discrimination and is
                                                         18
                                                                        entitled to recover an amount sufficient to make her whole.
                                                         19
                                                                  60.    The Plaintiff suffered the tangible adverse employment action of termination from
                                                         20
                                                                        employment.
                                                         21
                                                                  61.    Plaintiff is entitled to reinstatement, back pay, front pay in lieu of reinstatement, and any
                                                         22

                                                         23             other monetary and equitable remedies contemplated by state and federal anti-discrimination

                                                         24             laws.
                                                         25       62.    Plaintiff has suffered emotional distress, humiliation, and mental anguish and is entitled to
                                                         26
                                                                        be compensated for those inflictions under the aforementioned federal statute.
                                                         27

                                                         28

                                                                                                                  9
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 11 of 16



                                                         1        63.     Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish
                                                         2              Defendants and to deter them from engaging in these actions.
                                                         3
                                                                  64.     As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to
                                                         4
                                                                        engage the services of an attorney and expend costs to pursue and protect her rights under the
                                                         5
                                                                        law.
                                                         6

                                                         7        65.     Defendants have acted with malice, fraud or oppression and a conscious disregard of

                                                         8              Plaintiff’s rights.

                                                         9                               FOURTH CAUSE OF ACTION
                                                                            RETALIATION IN VIOLATION OF FEDERAL AND STATE LAW
                                                         10

                                                         11       66. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every

                                                         12             other pertinent paragraph contained in this Complaint, as if set forth fully herein.

                                                         13       67. The aforementioned state and federal statutes prohibiting discrimination also separately
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                        prohibits employers from retaliating against any individual engaging in protected activity
                                                         15
                                                                        which includes reporting, complaining about, or raising concerns, and opposing possible
                                                         16
                                                                        discrimination or acts which might constitute discrimination.
                                                         17
                                                                  68. Defendants’ subjected Plaintiff to retaliation after, and as a result of, her engaging in
                                                         18
                                                         19             protected activity as more fully detailed herein. Plaintiff’s protected activities include: 1)

                                                         20             reporting, complaining and opposing the illegal actions of her managers and co-workers; 2)
                                                         21             the continual communication with Defendants regarding the illegal actions and
                                                         22
                                                                        discrimination; and 3) having previously filed a charge of discrimination with the EEOC.
                                                         23
                                                                  69. The actions and conduct by Defendants would deter Plaintiff and others from reporting,
                                                         24
                                                                        complaining, opposing or otherwise engaging in protected conduct, thus constituting illegal
                                                         25

                                                         26             retaliation because Title VII has been held to prohibit employer’s actions which “well might

                                                         27             have dissuaded a reasonable worker from making or supporting a charge of discrimination.”

                                                         28

                                                                                                                 10
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 12 of 16



                                                         1           Burlington Northern Co. v. White, 548 U.S. 53 (2006). Nevada state discrimintion law is
                                                         2           held to mirror Federal law.
                                                         3
                                                                  70. Defendants failed to take reasonable actions to prevent retaliation against Plaintiff. To
                                                         4
                                                                     Plaintiff’s knowledge and perception, after she complained and otherwise engaged in
                                                         5
                                                                     protected activities, no preventive or remedial actions were taken to prevent retaliation.
                                                         6

                                                         7        71. The aforementioned action and conduct of Defendants constitutes illegal retaliation

                                                         8           prohibited under state and federal law.

                                                         9        72. As a direct and proximate cause of Defendants’ wrongful conduct and illegal discrimination
                                                         10          in the form of retaliation, Plaintiff has been seriously harmed, economically and emotionally,
                                                         11
                                                                     and is, therefore, entitled to be fully compensated.
                                                         12
                                                                  73. Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                     Defendants and to deter them from engaging in these actions involving a conscious disregard
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15          of Plaintiff’s rights under the law.

                                                         16       74. As a result of Defendants’ acts described in this Complaint, Plaintiff has been forced to

                                                         17          engage the services of an attorney and expend costs to pursue and protect his rights under the
                                                         18
                                                                     law.
                                                         19
                                                                                         FIFTH CAUSE OF ACTION:
                                                         20                    VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1981
                                                         21       75. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                         22
                                                                     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                         23
                                                                  76. Defendants have violated the Civil Rights Act of 1866, as amended, through the actions of
                                                         24
                                                                     their managers and officials in failing to provide equal contractual opportunities to black
                                                         25

                                                         26          African –American employees.

                                                         27

                                                         28

                                                                                                               11
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 13 of 16



                                                         1        77. Defendants intentionally discriminated against Plaintiff because of her race in her
                                                         2           contractual relations with Defendants.
                                                         3
                                                                  78. Plaintiff has been harmed by Defendants’ actions, has suffered damages, and is entitled to
                                                         4
                                                                     be fully compensated therefor.
                                                         5
                                                                  79. The actions of Defendants were willful, malicious, oppressive, and calculated to discourage
                                                         6

                                                         7           Plaintiff and other of Defendants’ employees from pursuing their rights under Federal law.

                                                         8            Defendants should be subjected to Punitive and Exemplary damages to deter future

                                                         9           conduct of this sort.
                                                         10       80. As a result of Defendants’ actions, Plaintiff has been required to hire an attorney and
                                                         11
                                                                     expend fees and costs to pursue and protect her legal rights through this action and is,
                                                         12
                                                                     therefore, entitled to recover her reasonable attorney fees and costs in an amount to be
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                     determined.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                                SIXTH CAUSE OF ACTION:
                                                                                   RETALIATION IN VIOLATION OF 42 U.S.C. § 1981
                                                         16
                                                                  81. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
                                                         17
                                                                     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
                                                         18
                                                         19       82. Plaintiff was retaliated against after she opposed and complained about the discriminatory

                                                         20          treatment she received in Defendants’ workplace.
                                                         21       83. Plaintiff suffered one or more adverse job consequences intentionally imposed by Defendant,
                                                         22
                                                                     as detailed above. These consequences were of the type that would tend to discourage
                                                         23
                                                                     similarly situated employees from complaining about or opposing illegal discrimination.
                                                         24
                                                                  84. Plaintiff’s employment was terminated by Defendants when she was discharged due to
                                                         25

                                                         26          discrimination based on race and retaliation for Plaintiff having opposed and complained

                                                         27          about the discriminatory and illegal treatment.

                                                         28

                                                                                                              12
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 14 of 16



                                                         1         85. Defendants’ discriminatory and retaliatory treatment of the Plaintiff in her employment was
                                                         2              in violation of 42 U.S.C. § 1981.
                                                         3
                                                                   86. Plaintiff suffered mental anguish, humiliation and emotional distress as a direct and
                                                         4
                                                                        proximate result of Defendants’ actions.
                                                         5
                                                                   87. Plaintiff has suffered and will suffer lost wages and benefits of employment as a direct and
                                                         6

                                                         7              proximate result of the actions of the Defendants.

                                                         8         88. The actions of Defendants were willful, malicious, oppressive, and calculated to discourage

                                                         9              Plaintiff and other of Defendants’ employees from pursuing their rights under Federal and/or
                                                         10             Nevada law. Defendants should be subjected to Punitive and Exemplary damages to deter
                                                         11
                                                                        future conduct of this sort.
                                                         12
                                                                   89. As a result of Defendants’ actions, Plaintiff has been required to hire an attorney and expend
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                        fees and costs to pursue and protect his legal rights through this action and is, therefore,
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15             entitled to recover his reasonable attorney fees and costs in an amount to be determined.

                                                         16             WHEREFORE, Plaintiff expressly reserves the right to amend his Complaint at or before

                                                         17     the time of trial of the action herein to include all items of damages not yet ascertained, and
                                                         18
                                                                demands judgment against the Defendants, upon each of them, as follows:
                                                         19
                                                                   A.      All applicable monetary relief provided for under Federal law, common law and Nevada
                                                         20
                                                                           state law including, but not limited, to the following:
                                                         21
                                                                                   1. Money damages in excess of $15,000.00;
                                                         22

                                                         23                        2. Economic damages including, but not limited to, lost wages or income and

                                                         24                            benefits of employment, incidental and consequential damages;
                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                13
                                                              Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 15 of 16



                                                         1                       3. Equitable and extraordinary relief in the form of an order reinstating Plaintiff
                                                         2                           to his position/shift in accordance with NRS, Title VII and/or other
                                                         3
                                                                                     applicable law, or front pay in lieu of reinstatement;
                                                         4
                                                                                 4. General damages including emotional distress and general economic harm;
                                                         5
                                                                                 5. Nominal damages if appropriate;
                                                         6

                                                         7                       6. Punitive and/or Exemplary damages to deter the Defendants from future

                                                         8                           malicious, fraudulent, willfully illegal, and/or oppressive conduct of a similar

                                                         9                           nature;
                                                         10                      7. Pre-judgment and post-judgment interest on the amounts awarded at the
                                                         11
                                                                                     prevailing legal rate;
                                                         12
                                                                                 8. For an additional amount to account for any taxes Plaintiff may be called
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                     upon to pay in relation to any award made herein;
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                      9. Reasonable attorney fees, reasonable expert witness fees, and other costs of

                                                         16                          the action pursuant to federal and state statute, agreement, or court rule; and

                                                         17       B. A trial by jury on all issues that may be tried to a jury; and/or
                                                         18
                                                                  C. For such other and further relief as the Court may deem just and proper.
                                                         19
                                                                     DATED November 19, 2020
                                                         20

                                                         21
                                                                                                                    /s/ James P. Kemp
                                                         22
                                                                                                              JAMES P. KEMP, ESQ.
                                                         23                                                   Nevada Bar No.: 6375
                                                                                                              KEMP & KEMP
                                                         24                                                   7435 W. Azure Drive, Ste 110
                                                                                                              Las Vegas, NV 89130
                                                         25                                                   702-258-1183 ph./702-258-6983 fax
                                                         26
                                                                                                              Attorneys for Plaintiff
                                                         27

                                                         28

                                                                                                                14
     Case 2:21-cv-00464-APG-VCF Document 1-1 Filed 03/22/21 Page 16 of 16
                                                                                     Electronically Filed
                                                                                     11/19/2020 8:36 PM
                                                                                     Steven D. Grierson
                                                                                     CLERK OF THE COURT


1
     JAMES P. KEMP, ESQUIRE
2    Nevada Bar No. 006375
     KEMP & KEMP
3    7435 W. Azure Drive, Suite 110,                                              CASE NO: A-20-825155-C
     Las Vegas, NV 89130                                                                    Department 4
4
     (702) 258-1183/(702) 258-6983
5    jp@kemp-attorneys.com
     Attorney for Plaintiff
6
                                            DISTRICT COURT
7                                        CLARK COUNTY, NEVADA
8
     LAKISHA LEWIS,                            )
9                                              ) Case No.:
                                  Plaintiff,   )
10
     vs.                                       ) Dept. No.
11
                                               )
     SUNRISE HOSPITAL AND MEDICAL              )
12   CENTER, LLC, a Delaware Limited Liability )
     Company; DOES I-X; and, ROE Business      ) INITIAL FEE DISCLOSURE
13
     Entities I-X,                             )
14                                Defendants. )
     .                                         )
15                                             )

16
             Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
17
     parties appearing in the above entitled action as indicated below:
18
                     LAKISHA LEWIS, Plaintiff                 $270.00
19
                     TOTAL REMITTED:                                    $270.00
20
     Plaintiff demands a jury trial.
21
             DATED November 19, 2020
22

23
                                                                               /s/James P. Kemp
                                                                        JAMES P. KEMP, ESQ.
24                                                                      Nevada Bar No. 006375
                                                                        Attorney for Plaintiff
25

26

27

28




                                                          1

                                       Case Number: A-20-825155-C
